TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 1, 2013



                                      NO. 03-11-00037-CV


                                   Gayle Rosenthal, Appellant

                                                 v.

Sam Boyd, Trustee, as the Legal Representative of the Ethel Davidson Boyd Living Trust;
Sam Boyd, Trustee, as the Legal Representative of the Ethel Davidson Boyd Living Trust
              No. Two; Imad Salem and MWM Design, Inc., Appellees




       APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
                 AFFIRMED -- OPINION BY JUSTICE ROSE




THIS CAUSE came to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error in the trial court’s judgment. IT

IS THEREFORE ordered that the judgment of the trial court is in all things affirmed. It is

FURTHER ordered that the appellant pay all costs relating to this appeal, both in this Court and

the court below; and that this decision be certified below for observance.